Citation Nr: 0401981	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, as due 
to exposure to herbicides (Agent Orange) during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Huntington, 
West Virginia, which in pertinent part, denied service 
connection for a skin disorder, as a result of exposure to 
herbicides. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a skin disorder, and the VA has made reasonable efforts 
to develop such evidence.

2.  The veteran had service in Vietnam as defined by 38 
U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2003), and he is presumed to have 
been exposed to one or more herbicide agents during such 
service.

3.  A skin disorder is not a disorder of service origin or 
attributable to any incident therein.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the July 2002 rating decision, in the 
November 2002 statement of the case, the March 2003 
supplemental statement of the case and VA letters to the 
veteran dated in December 2001 and March 2002, have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran and his representative 
have submitted written arguments.  The rating decision, 
statement of the case and supplemental statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Factual Background

The veteran served on active duty from May 1965 to November 
1968.

Service medical records show that on medical examination 
performed for enlistment purposes in April 1965, the 
veteran's skin was listed as normal.  During an initial 
flight physical examination in March 1967, the veteran's skin 
was again listed as normal.  In a report of medical history 
completed in conjunction with the initial flight physical 
examination in March 1967, the veteran denied a history of 
skin disease.  A July 1968 separation examination revealed 
that the veteran's skin was listed as normal and in a July 
1968 report of medical history, the veteran reported no 
history of skin disease.  The remaining service medical 
records are negative for complaints or treatment of a skin 
disorder.

Private treatment records dated from November 1986 to 
December 1999 reflect multiple procedures in which lesions 
were removed and analyzed from various areas of the veteran's 
body.  The diagnoses included, keratosis, hyperkeratosis and 
verruca.  A November 1986 treatment note reported that the 
veteran had a 7-millimeter skin lesion on his left clavicle.  
The diagnosis was hyperkeratosis.  A surgical pathology 
report dated July 1998 showed that a lesion measuring 5 
millimeters by 3 millimeters was removed from the veteran's 
right forearm.  Upon observation of the removed lesion, the 
diagnosis was keratosis with severe chronic inflammation.

VA outpatient treatment notes dated August 2000 to August 
2002 are of record.  In a treatment note dated August 2000, 
the veteran complained of lesions on his back.  Several of 
the lesions were frozen off and the examiner gave the veteran 
a prescription for Efudex cream in order to treat some of the 
smaller actinic keratosis lesions.  A treatment noted dated 
August 2001 reported that the veteran had a mole on his right 
lower cheekbone, which was frozen.  During an August 2002 
examination, the veteran complained of lesions.  The examiner 
reported that several benign lesions were evaluated and burnt 
off with liquid nitrogen.    

In a statement from the veteran dated November 2001, he 
reported that during the period of 1967 to 1968 he was 
exposed to Agent Orange and extreme sun conditions.  He 
reported that he was a crew chief on a C 130 aircraft and 
performed maintenance, preflight checks and flew on medivac 
missions throughout areas of Vietnam.  During this time he 
came in contact with flight crews and planes, which hauled 
and sprayed herbicides.  He received second and third degree 
sunburn across his shoulders and neck.  Since Vietnam he 
experienced numerous skin lesions, which he believed were a 
direct result of exposure to Agent Orange and extreme 
sunlight.  

A statement received from the veteran's spouse, dated January 
2002, noted that she first observed skin growths on the 
veteran's body in 1978.  In 1981, she noticed that the skin 
growths increased in number and changed in size and color.  

In a statement from the veteran dated October 2002, he 
indicated that he never sought medical treatment for the 
second and third degree sunburn he sustained in service 
because it was rumored that anyone who had sunburn would be 
sent home.  He treated his sunburn by purchasing solarcane 
cream from the post exchange.  

A private statement from R. R. Ramirez, M.D., dated January 
2003, reported that he treated the veteran from 1986 to 1998, 
to remove lesions around his ears, which were suspected basal 
cell carcinomae.  Dr. Ramirez reported that the lesions, 
which were diagnosed as keratosis and hyperkeratosis, were 
related to sunray exposure in over 50 percent of cases, 
specifically in fair skin persons.    

In April 2003, Dr. Ramirez submitted an addendum to his 
January 2003 statement and reported that the keratosis and 
lesions on the veteran, which were diagnosed as clinical skin 
cancers, frequently grew in areas of sun burnt skin, 
specifically if the exposed areas were not protected by 
sunscreens or zinc oxide cream.  Dr. Ramirez recalled video 
reports of the Vietnam conflict and suggested that it would 
be cruel to enforce orders to keep heavy uniforms on veterans 
in that type of climate.    

In August 2003 the Board received two photographs submitted 
by the veteran.  The photographs revealed several small red 
lesions on what appeared to be the veteran's chest area. 


Analysis

The veteran contends that he incurred a skin disorder in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2003).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2003) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for a diagnosis or 
treatment for a skin disorder.  There are no post-service 
medical records reflecting treatment for a skin disorder 
until 1991, almost 23 years after service. 

VA outpatient treatment records reflect several occasions 
where the veteran had lesions removed from his body.

Private statements from Dr. Ramirez dated in January 2003 and 
April 2003, show that the veteran was treated on several 
occasions from 1991 to 1999 for the removal of lesions across 
various parts of his body.  Dr. Ramirez opined that keratosis 
and hyperkeratosis are related to sunray exposure in over 50 
percent of cases.  He further commented that he recalled 
reports of the Vietnam conflict and he determined that it 
would be cruel to enforce orders which required soldiers to 
keep heavy uniforms on in that type of climate.   

Upon review, the Board observes the evidence of record 
indicates that the veteran has been diagnosed with keratosis 
and hyperkeratosis; these are not listed conditions for which 
service connection based on herbicide exposure may be 
presumed.  Moreover, the first objective medical evidence of 
a diagnosis of this skin disorder was in 1986, about 18 years 
after any exposure to herbicide agents.  Finally, neither the 
veteran nor a medical professional has provided competent 
medical evidence linking the veteran's skin disorder to 
active service including exposure to Agent Orange.

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
skin disorder is linked to service.  The veteran has asserted 
that he incurred a skin disorder as a result of his service.  
As a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's skin disorder is linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



